DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No.: 15962015, filed April 25, 2018, which is now Patent No.: 10,997,041.

Preliminary Amendments
The preliminary amendments received on 4/7/2021 have been considered and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Patent No. 10,997,041.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-30, 34-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (Pub. No.: US 20080275975 A1) in view of Banks et al. (Pub. No.: US 20100088440 A1) (Pandey and Banks cited in the 4/7/2021 IDS).
As to claim 21, Pandey teaches a computer-implemented method comprising: determining an owner frame link module (FLM) from a group of frames each having two FLM links (paragraph [0053], i.e. determining a master node);
receiving registration requests from other active FLM links within the group of frames (paragraph [0056], i.e. ring-formation detection);
storing information regarding a status and an identifier for each received registration request at the owner FLM to create a set of registered FLM links (Paragraphs [0057] and [0086]);
selecting one FLM link from the set of registered FLM links to become a single active uplink FLM for the group of frames (paragraph [0068], “…only one uplink port of the operational uplinks can be forwarding packets at any given time…”);
 (Paragraphs [0051] and [0057]). 
Pandey does not explicitly teach deactivating an active link upon detecting a missing response.
However, in the same field of endeavor (monitoring and detecting network apparatus failure) Banks teaches detecting a missing response from a first device to a status message (paragraph [0070]); and
initiating a command action from an owner device to another device in the set of registered devices to cause deactivation of the first device (paragraphs [0070], [0043] and [0045]).
Based on Pandey in view of Banks, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the master node ( as taught by Pandey) to incorporate heartbeat monitoring link status and deactivating an active link upon detecting a missing response (taught by Banks) in order to prevent false switch over when detecting a network node failure as motivated by Banks (paragraph [0014]).
As to claim 22, Pandey teaches wherein the owner FLM is selected based on a comparison of MAC addresses across all active FLM links in the group of frames (paragraph [0053]).
wherein the command action from the owner FLM is sent to the single active uplink FLM to request deactivation of the single active uplink (paragraph [0014]).
Based on Pandey in view of Banks, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the master node ( as taught by Pandey) to incorporate heartbeat monitoring link status and deactivating an active link upon detecting a missing response and switchover to a new device (taught by Banks) in order to prevent false switch over when detecting a network node failure as motivated by Banks (paragraph [0014]).
As to claim 27, Pandey does not explicitly teach but Banks further teaches detecting a deactivation of the single active uplink FLM in response to the command action; and selecting a new active uplink FLM for the group of frames (paragraph [0014]).
Based on Pandey in view of Banks, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the master node ( as taught by Pandey) to incorporate heartbeat monitoring link status and deactivating an active link upon detecting a missing response and switchover to a new device (taught by Banks) in order to prevent false switch over when detecting a network node failure as motivated by Banks (paragraph [0014]).
As to claims 28-29, the claims are substantially similar to claims 21-22, respectively. Please refer to each respective claim above.
wherein the command action from the owner FLM is sent to the single active uplink FLM to request deactivation of the single active uplink (paragraph [0014]).
Based on Pandey in view of Banks, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the master node ( as taught by Pandey) to incorporate heartbeat monitoring link status and deactivating an active link upon detecting a missing response and switchover to a new device (taught by Banks) in order to prevent false switch over when detecting a network node failure as motivated by Banks (paragraph [0014]).
As to claim 34, the claim limitations are substantially similar to claim 27. Please refer to claim 27 above.
As to claim 35, Pandey further teaches a computer network, comprising: a plurality of frame link modules, each containing a network communications interface communicatively coupled to the computer network; a memory; and one or more processing units, communicatively coupled to the memory and at least one of the network communications interfaces, wherein the memory stores instructions, that when executed by the one or more processing units, cause the one or more processing units to provide an uplink changeover function for a group of frames (paragraph [0038]). Therefore, the limitations of claim 35 are substantially similar to claim 28. Please refer to claim 28 above.
As to claim 36, the claim limitations are substantially similar to claim 29. Please refer to claim 29 above.

As to claim 40, the claim limitations are substantially similar to claim 34. Please refer to claim 34 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/9/2021